

Exhibit 10.3


Mansfield Communications Inc.
225 Richmond SI. West, Suite 302
Toronto, ON
M5V 1W2


October 27, 2010


Vince Leitao
President
Diamond Technologies








Dear Vince:


Re:           Phase 1 PR Services for Diamond Technologies


I am pleased that Diamond Technologies (Client) and Mansfield Communications
Inc. ("Mansfield") will be
working together.


This letter confirms the mutual intent of Client and Mansfield to enter into a
services contract for media
relations and consultancy work for a 3-month term, which will contain the terms
outlined below:


Services:
Mansfield acknowledges that the Services are being provided under
the direction and subject to the approval of Client. Services include:
communications consultancy (steering committee meetings) and plan
development.
   
Term
3 months (October 15, 2010 - January 15, 2011).
     
Fees, Disbursements and
(i)
A fee of Cdn. $16,000.00 for Phase 1 PR Services will due
other charges:
 
and payable immediately at time of signing.
       
(ii)
Any PR activities in addition to the budget outlined
example partnerships, grandparent outreach) in this
contract would be billed separately once agreed on by both
parties.
       
(iii)
Client will reimburse Mansfield for all 3rd party costs and
expenses (such as 3'd party costs to conduct stakeholder
polling, press release wire distribution charges, event
costs, courier charges, etc.) as necessary. These expenses
will be billed at the end of the month that they are incurred
and are subject to a 12% administration fee. Client will be
provided a copy of all invoices related to such hard costs.








 
 

--------------------------------------------------------------------------------

 



Confidentiality:
Mansfield will not disclose any information confidential or proprietary to
Client except to its employees, counsel and other professional
advisers with a need to know such information and who are also
bound by confidentiality, or as otherwise required by law or order of
government authority; Mansfield agrees to give Client prior notice of
any such requirement so that Client can seek a protective order to
prevent disclosure.
   
Other:
 
Mansfield acknowledges and agrees that Client will have sole and
exclusive ownership of and title with right of copyright to all creative
material prepared including artwork, layouts and writings. Mansfield
will make no use of the Client name, trademarks, logos, or designs for
any purpose without the prior written approval of Client. Mansfield will
not assign its duties or obligations under this Agreement without Client
prior written approval.
     
Mansfield is not an agent of Client and has no authority to bind Client
to any agreement or arrangement without Client prior written consent.
     
This agreement constitutes the full and mutual understanding of
Mansfield and Client and is above all prior agreements, whether oral
or written, between Mansfield and Client. This agreement may not be
amended without a writing signed by all parties.





This document will come into effect upon your execution of this letter of mutual
intent. If you are in
agreement with all of the above, please sign and return to me a copy of this
letter.


Yours very truly,




ROB IRELAND
Rob Ireland


Partner, Mansfield Communications Inc.


ACKNOWLEDGED AND AGREED








VINCE LEITAO


I have the authority to bind the company.


Vince Leitao, President, Diamond Technologies







 
 

--------------------------------------------------------------------------------

 
